



                                                


Exhibit 10.2


National General Holdings Corp. 2019 Omnibus Incentive Plan
GRANT NOTICE NON-QUALIFIED STOCK OPTION




National General Holdings Corp. (the “Company”) hereby grants to the Participant
named below the non-qualified stock option (the “Option”) pursuant to the
National General Holdings Corp. 2019 Omnibus Incentive Plan (the “Plan”) to
purchase any part or all of the number of Shares that are covered by this Option
at the Exercise Price per share specified below upon your exercise of the Option
at any time during the Exercise Period. Your right to purchase Shares under the
Option is subject to the Vesting Schedule specified below. You may not purchase
Shares under the Option after the Expiration Date specified below. This Option
is not intended to qualify as an incentive stock option under Section 422 of the
Internal Revenue Code of 1986, as amended.


This Option is subject to all of the terms and conditions as set forth in this
Grant Notice, the Non-qualified Stock Option Agreement (the “Agreement”) and the
Plan. Capitalized terms not otherwise defined herein shall have the meanings set
forth in the Plan or the Agreement.
 
Participant Name:
 
 
Grant Date:
 
 
Number of Shares Subject to the Option:
 
 
Exercise Price Per Share:
 
 
Vesting Schedule:
 
 
Expiration Date:
 



Additional Terms/Acknowledgements: By accepting your grant electronically, the
undersigned Participant acknowledges receipt of, and understands and agrees to
the terms set forth in this Grant Notice, the Award Agreement and the Plan and
agrees that this Grant Notice, the Award Agreement and the Plan and supersede
all prior oral and written Award Agreements on that subject.


Attachments: Non-qualified Stock Option Award Agreement and National General
Holdings Corp. 2019 Omnibus Incentive Plan


1

--------------------------------------------------------------------------------





                                                


National General Holdings Corp. 2019 Omnibus Incentive Plan
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT


Pursuant to your Non-qualified Stock Option Grant Notice (“Grant Notice”) and
this Non-qualified Stock Option Agreement (the “Agreement”), the National
General Holdings Corp. (the “Company”) has granted you an Option under its 2019
Omnibus Incentive Plan (the “Plan”) to purchase the number of Shares of the
Company's common stock indicated in your Grant Notice at the Exercise Price
indicated in your Grant Notice.


Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Plan or your Grant Notice.


The details of your Option are as follows:


1.
Non-qualified Stock Option. The Option is not intended to be an incentive stock
option under Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).



2.
Term: The term of your Option will expire at the close of business on the
Expiration Date (no later than the 10th anniversary of the Grant Date). Your
Option will expire earlier if you incur a Termination of Service, as described
below.



3.
Vesting. You must be employed by the Company continuously through and up to a
Vesting Date specified in your Grant Notice to vest in the portion of your
Option as specified in the Vesting Schedule. If you incur a Termination of
Service prior to a Vesting Date, then you will forfeit the nonvested portion of
your Option that you then hold on the date of such Termination of Service,
except as otherwise expressly provided in Sections 5, 7 and 8 below. Your Option
is only exercisable before it expires and then only with respect to the vested
portion of the Option. You may exercise this Option, in whole or in part, to
purchase a whole number of vested shares in accordance with the Plan and this
Agreement.



4.
Number of Shares and Exercise Price. The number of Shares subject to your Option
and your Exercise Price per share referenced in your Grant Notice may be
adjusted from time to time to reflect the impact of certain corporate
transactions and events as specified in Section 4.3 of the Plan.



5.
Termination of Service not Due to Death, Disability, Retirement or Cause. If you
incur a Termination of Services for reasons other than Death, Disability,
Retirement or Cause, then your Option will expire at the close of business at
Company headquarters on the 90th day after your termination date (or the next
business day if the 90th day after your termination date falls on a weekend or
holiday). If you die during the 90-day period in connection with a regular
termination of Employment described above, and a vested portion of your Option
has not yet been exercised, then your Option will instead expire on the date 12
months after your termination date.



6.
Termination for Cause. If you incur a Termination of Service for Cause, then you
shall immediately forfeit all rights to your Option and the Option shall expire
immediately upon your Termination of Service.



7.
Effect of Termination of Service Prior to Vesting Date.



a.
Termination of Service due to death or Disability. If you incur a Termination of
Service because of your death or Disability, your Option will automatically vest
as to the portion of the Option that would have vested had you remained an
Employee for the 12-month period immediately following your death or Disability,
as applicable, and your Option will expire at the close of business at Company
headquarters on the date twelve (12) months after the date of death or
Disability, as applicable (or the next business day if the date twelve (12)
months after the date of death falls on a weekend or holiday). The remaining
portion of your Option that remains unvested at the time of your death or
Disability will be forfeited. In the case of your death, your Beneficiary may
exercise the vested portion of your Option during the twelve (12) month period
following your death.



b.
Termination of Service by reason of Retirement. If you incur a Termination of
Service by reason of



2

--------------------------------------------------------------------------------





                                                


Retirement prior to a Vesting Date, your Option will automatically vest as to
the portion of the Option that would have vested had you remained an Employee
for the 12-month period immediately following your Retirement and your Option,
to the extent then vested, will expire at the close of business at Company
headquarters on the date twelve (12) months after the date of your Retirement
(or the next business day if the date 12 months after the date of your
retirement falls on a weekend or holiday). The remaining portion of your Option
that remains unvested at the time of your Retirement will be forfeited. For
purposes of this Award Agreement the term “Retirement” shall mean your voluntary
Termination of Service on or after the date the you have (i) completed at least
five (5) years of continuous service as an Employee and either (A) attained at
least age sixty-five (65) and or (B) attained at least age fifty-five (55) and
the Committee consents to treat your Termination of Service as a Retirement.


8.
Effect of a Change in Control Prior to a Vesting Date. The treatment of any
nonvested Options that you hold upon a Change in Control will be determined
under Article 16 of the Plan.



9.
Exercise.



a.
You may exercise the vested portion of your Option during its Term by delivering
a Notice of Exercise (in a form designated by the Company) together with the
Exercise Price to the Secretary of the Company, or to such other person as the
Company may designate, during regular business hours, together with such
additional documents as the Company may then require. By exercising your Option,
you agree that as a condition to any exercise of your Option, the Company may
require you to enter into an arrangement providing for the payment by you to the
Company of any tax withholding obligation of the Company arising by reason of
the exercise of your Option. You may exercise your Option only for whole Shares.



b.
Notwithstanding anything to the contrary contained herein, you may not exercise
your Option unless Shares issuable upon such exercise are then registered under
the Securities Act or, if such Shares are not then so registered, the Company
has determined that such exercise and issuance would be exempt from the
registration requirements of the Securities Act. The exercise of your Option
also must comply with other applicable laws and regulations governing your
Option, and you may not exercise your Option if the Company determines that such
exercise would not be in material compliance with such laws and regulations.



10.
Method of Payment. Payment of the Exercise Price is due in full upon exercise of
all or any part of your Option. You may elect to make payment of the Exercise
Price in any one or more of the following methods:



a.
In cash or its equivalent.



b.
By a broker-assisted cashless-exercise program developed under Regulation T as
promulgated by the Federal Reserve Board.



c.
By delivery to the Company (either by actual delivery or attestation) of
already-owned Shares that are owned free and clear of any liens, claims,
encumbrances or security interests, and that are valued at Fair Market Value on
the date of exercise. Notwithstanding the foregoing, you may not exercise your
Option by tender to the Company of Shares to the extent such tender would
violate the provisions of any law, regulation or agreement restricting the
redemption of Shares.



d.
By authorizing the Company to withhold Shares otherwise issuable upon the
exercise of the Option having an aggregate Fair Market Value at the time of
exercise equal to the Exercise Price.



e.
By any other method as otherwise permitted by the Committee.



11.
Delivery of Shares. Shares will be delivered to you in accordance with this
Section 11; provided, however, the Company shall not be obligated to deliver
Shares to you if (a) you have not satisfied all applicable tax withholding
obligations, (b) Shares are not properly registered or subject to an applicable
exemption therefrom,



3

--------------------------------------------------------------------------------





                                                


(c) Shares are not listed on the stock exchanges on which Company Shares are
otherwise listed, or (d) the Company determines that the delivery of Shares
would violate any federal or state securities or other applicable laws. Shares
will be delivered to you by book-entry credit to an account in your name
established by the Company with the Company’s transfer agent or a brokerage
account established by you with the Company’s plan administrator. You shall not
acquire or have any rights as a shareholder of the Company until Shares issuable
hereunder are actually issued and delivered to you in accordance with the Award
Agreement.


12.
Forfeiture and Recoupment. You agree that (i) your nonvested Option is subject
to potential forfeiture as provided for under Section 21.1 of the Plan, which is
in addition to the potential forfeiture of your nonvested Option in accordance
with this Award Agreement and (i) any Award Gain you realized upon the exercise
of your Option is subject to recoupment (or demand for repayment) by the Company
as provided for under Section 21.1 of the Plan.



13.
Restrictive Covenants. You acknowledge you have read and understood the
restrictive covenants set forth in Sections 21.1(c)(i) (non-competition;
non-solicitation), 21.1(c)(ii) (non-disclosure) and 21.1(c)(iii) (litigation
cooperation) of the Plan. You agree that these restrictive covenants are
reasonable as to scope, geography and duration and further agree to be bound by
these restrictive covenants. You also acknowledge you have read and understood
your protected rights set forth in 21.1(j) of the Plan.



14.
Restrictions on Resales of Shares. The Company may impose such restrictions,
conditions, and limitations as it determines appropriate as to the timing and
manner of any resales by you or other subsequent transfers by you of any Shares
issued as a result of the settlement of your Option, including (a) restrictions
under an insider trading policy, (b) restrictions designed to delay and/or
coordinate the timing and manner of sales by you and other Option holders, and
(c) restrictions as to the use of a specified brokerage firm for such resales or
other transfers.



15.
Tax Withholding Obligations.



a.
At the time your Option are is exercised, you hereby authorize withholding from
payroll and any other amounts payable to you by the Company, and otherwise agree
to make adequate provision for, any sums required to satisfy the federal, state,
local and foreign tax withholding obligations (“Withholding Obligations”) of the
Company, if any, which arise in connection with the exercise of your Option.



b.
The Company may withhold from fully vested Shares otherwise issuable to you upon
the exercise of your Option a number of whole Shares having a Fair Market Value,
determined by the Company as of the date of settlement, at least equal to the
minimum statutory amount of tax required to be withheld by law but in no event
in excess of the maximum statutory amount of tax that is permitted to be
withheld by law.



16.
Tax Consequences. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You shall not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your Option or your other compensation.



17.
Transferability.



a.
Restrictions on Transfer. Your Option may not be sold, transferred, pledged,
assigned, exchanged, encumbered, or otherwise alienated or hypothecated, except
(i) by will or by the laws of descent and distribution; (ii) to the extent
permitted by the Plan and allowed under applicable law and approved by the
Committee in its sole discretion; or (iii) pursuant to a domestic relations
order.



b.
Beneficiary Designation. You may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Award Agreement is to be paid in case of your death before
you receive any or all of such benefit. Each such designation shall revoke all
prior designations by you, shall be in a form prescribed by the Company, and
will be effective only when filed by



4

--------------------------------------------------------------------------------





                                                


you in writing with the Secretary of the Company during your lifetime. In the
absence of any such designation, benefits remaining unpaid at the time of your
death shall be paid to your estate.


18.
Securities Laws. This Award Agreement shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required, or the Committee determines
are advisable. You agree to take all steps that the Company determines are
necessary to comply with all applicable provisions of federal and state
securities law in exercising your rights under this Award Agreement. The
Committee may impose such restrictions on any Shares acquired by you under the
Award Agreement as it may deem necessary or advisable, under applicable federal
securities laws, the requirements of any stock exchange or market upon which
such Shares are then listed or traded or any blue sky or state securities laws
applicable to such Shares. In addition, the Shares shall be subject to any
trading restrictions, stock holding requirements or other policies in effect
from time to time as determined by the Committee.



19.
Data Privacy. To administer the Plan, the Company may process personal data
about you. Such data includes the information provided in this Award Agreement,
other appropriate personal and financial data about you such as home address and
business addresses and other contact information, payroll information and any
other information deemed appropriate by the Company to facilitate the
administration of the Plan. By accepting this award, you consent to the
Company’s processing of such personal data and the transfer of such data outside
the country in which you work or are employed, including, with respect to
non-U.S. residents, to the United States, to transferees who shall include the
Company and other persons designated by the Company to administer the Plan.



20.
No Right to Continued Employment or Further Awards.



a.
Neither the Plan nor this Award Agreement shall (i) alter your status as an
“at-will” employee of the Company; (ii) be construed as giving you any right to
continue in the employ of the Company; or (iii) be construed as giving you any
right to be reemployed by the Company following any Termination of Service. The
Termination of Service provisions in this Award Agreement shall solely apply to
the treatment of your Option as specified herein and shall not otherwise affect
your employment relationship with the Company.



b.
The Company has granted your Option solely in its sole discretion. Your Grant
Notice, this Award Agreement and the Plan do not confer to you any right or
entitlement to receive another grant of Option, or any other similar award at
any time in the future or in respect of any future period. Your Option grant
does not confer on you any right or entitlement to receive compensation in any
specific amount for any future fiscal year, and does not diminish in any way the
Company’s discretion to determine the amount, if any, of your compensation.



21.
Notices. Any notice required or permitted to be given under this Award
Agreement, or Grant Notice or the Plan shall be in writing and shall be deemed
to have been given when delivered personally or by courier, or sent by certified
or registered United States mail, postage prepaid, return receipt requested,
duly addressed to the party concerned at the address indicated below or to such
changed address as such party may subsequently by similar process give notice
of:



If to the Company:
National General Holdings Corp.
59 Maiden Lane Floor 38th Floor
New York, NY 10038
Attn.: Corporate Secretary


If to the Employee:
To the last address on file with the Company or to the last address delivered to
the Company by the Employee in the manner set forth herein.




5

--------------------------------------------------------------------------------





                                                


22.
General Provisions.



a.
Headings. The headings preceding the text of the sections this Award Agreement
are inserted solely for convenience of reference, and shall not constitute a
part of Award Agreement, nor shall they affect its meaning, construction, or
effect.



b.
Severability. If any provision of this Award Agreement is declared to be
illegal, invalid, or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid, and enforceable, or otherwise deleted, and
the remainder of the provisions of this Award Agreement shall not be affected
except to the extent necessary to reform or delete such illegal, invalid, or
unenforceable provision.



c.
Governing Documents. This Award Agreement is subject to all of the terms and
conditions as set forth in your Grant Notice and the Plan, all of which are
incorporated herein in their entirety. Your Grant Notice, this Award Agreement
and the Plan constitute the entire understanding between you and the Company
regarding the Option. Any prior Award Agreements, commitments or negotiations
concerning the Option are superseded. In the event of any conflict between the
provisions of your Grant Notice and this Award Agreement and those of the Plan,
the provisions of the Plan shall control.



d.
Binding on Parties. The provisions of this Award Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective permitted
heirs, beneficiaries, successors and assigns.



e.
Applicable Law. Your Grant Notice and this Award Agreement shall be governed,
construed, interpreted, and administered solely in accordance with the laws of
the state of Delaware, without regard to principles of conflicts of law, with
consent of jurisdiction by you in the State of New York.



f.
Rescission of Award Agreement and Option Grant. Your Option granted under this
Award Agreement may be rescinded if necessary to ensure compliance with federal,
state or other applicable laws.



g.
Administration of Option. All questions arising under your Grant Notice, this
Award Agreement and the Plan shall be decided by the Committee in its total and
absolute discretion. It is expressly understood that the Committee is authorized
to administer, construe, and make all determinations necessary or appropriate to
the administration of your Grant Notice, this Award Agreement and the Plan; all
such determinations shall be binding upon you and your successors.



h.
No Shareholder Rights. You have no rights as a shareholder of the Company unless
and until the Stock relating to your exercise of your Option has been issued to
you (or an appropriate book entry has been made). Except as described in the
Plan, no adjustments are made for dividends or other rights if the applicable
record date occurs before your Stock is issued (or an appropriate book entry has
been made).



i.
Consent to Electronic Delivery. Certain statutory materials relating to the Plan
may be delivered to you in electronic form. By accepting this grant, you consent
to electronic delivery and acknowledge receipt of these materials, including the
Plan.



This Award Agreement is not a stock certificate or a negotiable instrument.




6